Exhibit 10.25
Cavium Networks, Inc.
Restricted Stock Unit Grant Notice
(2007 Equity Incentive Plan)
Cavium Networks, Inc. (the “Company”), pursuant to Section 7(b) of the Company’s
2007 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Restricted Stock Unit Award covering the number of restricted stock units (the
“RSUs”) set forth below (the “Award”). This Award shall be evidenced by a
Restricted Stock Unit Award Agreement (the “Award Agreement”). This Award is
subject to all of the terms and conditions as set forth herein and in the
applicable Award Agreement and the Plan, each of which are attached hereto and
incorporated herein in their entirety.

             
 
  Participant:        
 
  Date of Grant:  
 
   
 
  Vesting Commencement Date:  
 
   
 
  Number of RSUs:  
 
   
 
  Payment for Common Stock:  
 
   
 
     
 
   

Vesting Schedule: The RSUs shall vest as follows:

                 
 
  Date   Number of RSUs   Date   Number of RSUs

Delivery Schedule: Delivery of one share of Common Stock for each RSU which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the RSUs and the
underlying Common Stock and supersede all prior oral and written agreements on
that subject with the exception of Stock Awards previously granted and delivered
to Participant under the Plan.
Attachments: Award Agreement, and Plan

 



--------------------------------------------------------------------------------



 



Cavium Networks, Inc.
2007 Equity Incentive Plan
Restricted Stock Unit Award Agreement
     Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (“Agreement”), Cavium Networks, Inc.
(the “Company”) has awarded you a Restricted Stock Unit Award pursuant to the
Company’s 2007 Equity Incentive Plan (the “Plan”) for the number of restricted
stock units (“RSUs”) as indicated in the Grant Notice (collectively, the
"Award”). Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan. Subject to adjustment
and the terms and conditions as provided herein and in the Plan, each RSU shall
represent the right to receive one (1) share of Common Stock. By your signature
to the Grant Notice or by electronic acceptance or authentication in a form
authorized by the Company, you and the Company agree that your Award is governed
by this Agreement and by the provisions of the Plan.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     1. Number of RSUs and Shares of Common Stock.
          (a) The number of RSUs subject to your Award and the number of shares
of Common Stock deliverable with respect to such RSUs may be adjusted from time
to time for Capitalization Adjustments as described in Section 10(a) of the
Plan. You shall receive no benefit or adjustment to your Award with respect to
any cash dividend or other distribution that does not result from a
Capitalization Adjustment as described in Section 10(a) of the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.
          (b) Any additional RSUs, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other RSUs and Common Stock covered by your Award.
          (c) Notwithstanding the provisions of this Section 1, no fractional
RSUs or rights for fractional shares of Common Stock shall be created pursuant
to this Section 1. The Board shall, in its discretion, determine an equivalent
benefit for any fractional RSUs or fractional shares that might be created by
the adjustments referred to in this Section 1.
     2. Vesting. The RSUs shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, provided that vesting shall cease upon
the termination of your Continuous Service.
     3. Delivery of Shares of Common Stock.
          (a) Subject to the provisions of this Award Agreement and the Plan, in
the event one or more RSUs vests, the Company shall deliver to you one (1) share
of Common Stock

 



--------------------------------------------------------------------------------



 



for each RSU that vests on the applicable vesting date. However, if a scheduled
delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day.
          (b) Notwithstanding the foregoing, in the event that you are subject
to the Company’s Stock Trading Policy (or any successor policy) and any shares
covered by your Award are scheduled to be delivered on a day (the “Original
Delivery Date”) that does not occur during an open “window period” applicable to
you, as determined by the Company in accordance with such policy, then such
shares shall not be delivered on such Original Delivery Date and shall instead
be delivered on the first business day of the next occurring open “window
period” but in no event later than the later of: (i) December 31st of the
calendar year of the Original Delivery Date, or (ii) the fifteenth (15th) day of
the third calendar month following the Original Delivery Date. The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
     4. Payment by You. This Award was granted in consideration of your services
for the Company. Subject to Section 10 below, except as otherwise provided in
the Grant Notice, you will not be required to make any payment to the Company
(other than your past and future services for the Company) with respect to your
receipt of the Award, vesting of the RSUs, or the delivery of the shares of
Common Stock underlying the RSUs.
     5. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless either (i) the shares of Common Stock are then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Common Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     6. Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
     7. Transfer Restrictions. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of the shares in respect of your Award. For example, you may not use
shares that may be issued in respect of your RSUs as security for a loan, nor
may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested RSUs. Your Award is not transferable, except by will or by the laws
of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock to which you were entitled
at the time of your death pursuant to this Agreement.
     8. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your

 



--------------------------------------------------------------------------------



 



Award shall obligate the Company or any Affiliate, their respective
stockholders, boards of directors or employees to continue any relationship that
you might have as an Employee or Consultant of the Company or any Affiliate.
     9. Unsecured Obligation. Your Award is unfunded, and even as to any RSUs
that vest, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Stock pursuant to
this Agreement. You shall not have voting or any other rights as a stockholder
of the Company with respect to the Common Stock acquired pursuant to this
Agreement until such Common Stock is issued to you pursuant to Section 3 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Common Stock so issued. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
     10. Withholding Obligations.
          (a) On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate which arise in connection with your
Award (the "Withholding Taxes”). The Company may withhold, and you hereby
authorize the Company to withhold, in its sole discretion, shares of Common
Stock with a Fair Market Value (measured as of the date shares of Common Stock
are delivered pursuant to Section 3) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
     11. Notices. Any notices required to be given or delivered to the Company
under the terms of this Award shall be in writing and addressed to the Company
at its principal corporate offices. Any notice required to be given or delivered
to you shall be in writing and addressed to your address as on file with the
Company at the time notice is given. All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
     12. Electronic Delivery. You hereby consent that any Plan documents
including the Plan, this Agreement, the prospectus for the Plan, and any reports
of the Company provided generally to the Company’s stockholders, may be
delivered to you electronically. In addition, you hereby consent to electronic
delivery of any notices required by the Company or by a third party involved in
administering the Plan as the Company may designate from time to time. Such

 



--------------------------------------------------------------------------------



 



means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.
     13. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     14. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.
     15. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     16. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be

 



--------------------------------------------------------------------------------



 



promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control; provided, however, that Section 3 of this Agreement
shall govern the timing of any distribution of Common Stock under your Award.
The Company shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board shall
be final and binding upon you, the Company, and all other interested persons. No
member of the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     17. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     18. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
     19. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     20. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act (which includes the prospectus for the Plan). In
addition, you acknowledge receipt of the Company’s Stock Trading Policy and the
Company’s Policy Against Trading on the Basis of Inside Information.
* * * * *
     This Restricted Stock Unit Award Agreement shall be deemed to be signed by
the Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.

 